WARNER, J.,
dissenting.
This is an appeal of a temporary injunction, freezing all of the appellant’s assets pending final determination on this complaint for fiduciary duty and breach of a constructive trust. The appellee, the father of the appellant, claims that his sons liquidated all of his assets, using a power-of-attorney executed by the father when he was found to be incompetent to stand trial in a criminal proceeding. The father could not identify or trace where any of his monies had gone, except possibly the proceeds of the sale of his condominium. The trial court entered an ex parte injunction and then denied a motion to dissolve the injunction without conducting an evidentia-ry hearing.
While it is well settled that a trial 'court may enter a pretrial injunction to protect the res of a constructive trust, “Florida courts will impress property with a constructive trust only if the trust res is specific, identifiable property or if it can be clearly traced in assets of the defendant which are claimed by the party seeking such relief.” Finkelstein v. Se. Bank, N.A., 490 So.2d 976, 988 (Fla. 4th DCA 1986). Because the res of a trust must be specifically identifiable, funds deposited into an account and comingled with other funds cannot ordinarily be the subject of an injunction. M.I. Indus. USA Inc. v. Attorneys’ Title Ins. Fund, Inc., 6 So.3d 627, 628-29 (Fla. 4th DCA 2009); BNB Constr., Inc. v. Nicon Constr., Inc., 13 So,3d 1107, 1108 (Fla. 4th DCA 2009) (quashing an order sequestering funds deposited in four bank accounts because the funds deposited in the accounts had not remained “sufficiently identifiable”); Stand Up for Animals, Inc. v. Monroe Cty., 69 So.3d 1011, 1013-14 (Fla. 3d DCA 2011).
Although this case may make a compelling reason to make an exception to the general rule, without overturning our own precedent of Finkelstein, I conclude we have no other choice than to reverse for an evidentiary hearing where the father has an opportunity to prove all the elements of the temporary injunction. Therefore, I dissent.